TRASK, Circuit Judge, with whom Circuit Judges WRIGHT, CHOY and GOODWIN join
(specially concurring):
Part 2 of the opinion discusses “Public Hearings” that have been held, including a design hearing by the Washington State Department of Highways on June 2-6, 1970. In part 2c the opinion acknowledges the contentions of the State Defendants-Appellants that this hearing did comply with section 128(a) as *695amended, and that such hearing together with other meetings held by the Washington State Department of Highways with interested persons and groups constitutes substantial compliance with section 128(a) so that no further hearing should be required.
While the opinion leaves the question of the need for a further hearing to the District Court to consider on remand, it “suggests” that the District Court may feel “that the case can and should be disposed of more expeditiously by requiring a new hearing or opportunity for a hearing” of the type the opinion has discussed.
Lest the District Court might consider this language to constitute an admonition which would interfere with its freedom of decision, it should be pointed out that the record of the June 2-6, 1970, hearings has never been before us. None of us has examined it. No basis exists therefore upon which we can circumscribe the trial court’s freedom of judgment in assessing the sufficiency of that record. The suggested admonition is predicated upon the fact that an appeal might be taken unless a new hearing is held. An appeal might also be taken if a new hearing is held. The evaluation of the sufficiency of the record to comply with the statutory requirements and regulations is for the trial court in the first instance. It should be exercised as in any other case without advice from this court as to the manner in which the decision should be made upon evidence we know nothing about.